Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the casing surface" in Line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the casing surface” will be interpreted as “a casing surface” as it is best understood. 
The terms "can be adjusted", “can be freely selected” and “can be operated” in Claim 1 are a relative term which renders the claim indefinite. The terms "can be adjusted", “can be freely selected” and “can be operated” are not positively recited. Applicant must positively recite the limitation and clarify if is “adjusted “or not, is “selected” or not, is “adjusted” or not. 
Claim 1
Claim 7 recites the limitation "measurements" in line 2.  There is insufficient antecedent basis for this limitation in the claim as the “measurements” were properly introduced in Claim 3. Applicant can change dependency from Claim 1 to Claim 3 or remove the limitation. For examination purposes as it is best understood the “measurements” limitation will be removed. 
Claim 12 recites the term "comparably higher information density or denser distribution of the markings" which is a relative term which renders the claim indefinite.  The term "higher information density / denser distribution of the markings" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant needs to provide the exact structure of the invention and the other material in order to make a comparison. However the structure or equation is the only thing patentable because the comparison material or object is not what was invented. 
Claim 12 recites the term "higher information resolution" which is a relative term which renders the claim indefinite.  The term "comparably higher information resolution" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant needs to provide the exact structure of the invention and the other material in order to make a comparison. However the structure or equation is the only thing patentable because the comparison material or object is not what was invented. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102\"(a)(1)\" as being anticipated by Jacobs (US 2013/0168623).
Regarding Claim 1 Jacobs discloses a hydraulic rescue device (1, Fig. 3) for manual operation by a rescuer(Jacobs invention is manually operated), comprising a hydraulic cylinder (5, Fig.3) comprising a cylinder tube (Tube covering the hydraulic cylinder 5, Fig.3) and at least one piston rod (See Annotated Fig.3) that can be adjusted relative to the cylinder tube, at least one first support surface (See Fig.3) formed on the cylinder tube for supporting the rescue device in a load-transferring manner on first object surfaces that can be freely selected by a rescuer, at least one second support surface (See Fig.3) for supporting the rescue device in a load bearing manner that can be freely selected by a rescuer, and at least one control valve (controllable counter-mechanism) that can be operated manually for the optional initiation and termination of adjusting movements of the at least one piston rod relative to the cylinder tube (“The locking can comprise a release. The release can be a controllable counter-mechanism which in an actuated state forces the blocking block to an end position”, ¶15), wherein at least one or more markings (See Annotated Fig. 3), which can be read by a rescuer, are formed on the casing surface (See Annotated Fig. 3) of the at least one piston rod, which at least one marking (See Annotated Fig. 3) is provided at least to signal a last point of extension (See Annotated Fig. 3) that is still available and/or an adjusting stroke (See Annotated Fig. 3) already travelled of the at least one piston rod relative to the cylinder tube.

    PNG
    media_image1.png
    583
    659
    media_image1.png
    Greyscale

Regarding Claim 1, the recitation “for supporting the rescue device in a load-transferring manner on first object surfaces that can be freely selected by a rescuer” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the operation of the rescuing device first support surface not the claimed rescue device. The prior art meets all of the structural claimed limitations of the rescue device first support surface, thus would be capable of supporting the rescue device in a load-transferring manner on first object surfaces that can be freely selected by a rescuer by 
Regarding Claim 1, the recitation “for supporting the rescue device in a load bearing manner that can be freely selected by a rescuer” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the rescuing device second support surface not the claimed rescue device. The prior art meets all of the structural claimed limitations of the rescue device second support surface, thus would be capable of supporting the rescue device in a load bearing manner that can be freely selected by a rescuer by holding the rescue device from Jacob and positioning it in a bearing manner while the rescuer is controlling it. Therefore the first support surface from prior art of record would be able of supporting the rescue device in a load bearing manner that can be freely selected by a rescuer, meeting therefore the claimed limitations.
Regarding Claim 1 the recitation “that can be operated manually for the optional initiation and termination of adjusting movements of the at least one piston rod relative to the cylinder tube” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the controllable valve not the claimed rescue device. The prior art meets all of the structural claimed limitations of the controllable valve, thus would be capable of being operated manually for the optional 
Regarding Claim 1 the recitation “that can be operated manually for the optional initiation and termination of adjusting movements of the at least one piston rod relative to the cylinder tube” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the controllable valve not the claimed rescue device. The prior art meets all of the structural claimed limitations of the controllable valve, thus would be capable of being operated manually for the optional initiation and termination of adjusting movements of the at least one piston rod relative to the cylinder tube by having the rescuer operating the rescue device using the release/controllable counter mechanism. Therefore the prior art of record would be able of being operated manually for the optional initiation and termination of adjusting movements of the at least one piston rod relative to the cylinder tube, meeting therefore the claimed limitations.
Regarding Claim 1 the recitation “can be read by a rescuer” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the markings not the claimed rescue device. The prior art meets all of the structural claimed limitations of the markings, thus would 
Regarding Claim 2 Jacobs discloses the hydraulic rescue device according to claim 1, wherein several markings (See Annotated Fig.3) are formed that are spaced apart with respect to the longitudinal axis of the at least one piston rod (See Annotated Fig.3).
Regarding Claim 4 Jacobs discloses the hydraulic rescue device according to claim 1, wherein the markings comprise bar-shaped symbols (Markings from Jacobs have the form of bars), which symbols respectively indicate the remaining stroke that is still available of the at least one piston rod. 
Regarding Claim 4 the recitation “which symbols indicate the remaining stroke that is still available of the at least one piston rod” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the symbols not the claimed rescue device. The prior art meets all of the structural claimed limitations of the symbols, thus would be capable of indicating the remaining stroke that is still available of the at least one piston rod invention. Therefore the prior art of record would be able to indicate the remaining stroke that is still available of the at least one piston rod, meeting therefore the claimed limitations. 
Regarding Claim 5 Jacobs discloses the hydraulic rescue device according to claim 1, wherein the markings (See Annotated Fig.3) are provided for signaling the remaining stroke (See Annotated Fig.3) of the at least one piston rod (See Annotated Fig.3) that is still available in terms of value or amount and/or for signaling the adjusting stroke (See Annotated Fig.3) of the at least one piston rod (See Annotated Fig. 3) already- travelled relative to the first support surface (See Annotated Fig.3) at the cylinder tube (See Annotated Fig.3) in terms of value or amount. 
The recitation of Claim 5 “for signaling the remaining stroke of the at least one piston rod that is still available in terms of value or amount and/or for signaling the adjusting stroke of the at least one piston rod already- travelled relative to the first support surface at the cylinder tube in terms of value or amount” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of the markings not the claimed hydraulic rescue device. The prior art meets all of the structural claimed limitations of the markings, thus would be capable of performing the claimed function stablished in Claim 5. Therefore the prior art of record would be able of signaling the remaining stroke of the at least one piston rod that is still available in terms of value or amount and/or for signaling the adjusting stroke of the at least one piston rod already- travelled relative to the first support surface at the cylinder tube in terms of value or amount, meeting therefore the claimed limitations.
Regarding Claim 6 Jacobs discloses the hydraulic rescue device according to claim 1, wherein the markings (See Annotated Fig. 3) comprise marker rings (The markers from Jacob go around the casing surface, meeting the “ring” limitation) extending at least partially across the cross-sectional or casing circumference of the at least on piston rod (See annotated Fig.3). 
Regarding Claim 7 Jacobs discloses the hydraulic rescue device according to claim 1, wherein at least two, preferably at least three markings (See annotated Fig.3 on how the markings meet this quantity limitation) are designed identically are indicated with respect to the cross-sectional or casing circumference of the at least one piston rod (See annotated Fig.3, on how all markings are indencal), See annotated Fig.3, on how the markings are separated and equally spread).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of E. M. Pfauser (US 2,231,680; hereinafter “Pfauser”) as evidenced by Pfauser (US2165504).
Regarding Claim 3, Jacobs discloses the hydraulic rescue device according to claim 1,however Jacobs is silent to the markings comprise measurements, which measurements indicate the remaining stroke that is still available of the at least one piston rod. 
Pfauser teaches a hydraulic rescue device, wherein the markings comprise measurements (Fig. 1, Marking on element 15 are measurements), which measurements indicate the remaining stroke that is still available of the at least one piston rod. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to provide measurements in the markings as taught by Pfauser in order to provide reference as evidenced by Pfauser (US2165504 P7, line 40). Doing so would help to facilitate the use of the rescue device (Pfauser line 15) by providing reference to the rescuer as evidenced by Pfauser (US2165504 P7, line 40). 
Regarding Claim 3 the recitation “which measurements indicate the remaining stroke that is still available of the at least one piston rod” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Ross et at. (US 20100312243; hereinafter “Ross”).
Regarding to Claim 8 Jacobs discloses the hydraulic rescue device according to claim 1, however Jacobs is silent to wherein the markings are designed in contrasting colors and flush-mounted with regard to the surface of the at least one piston rod.
Regarding to Claim 8 Ross discloses struts with markings (indicators) that are designed in colors and mounted or embedded into the strut (¶78). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to provide markings designed in colors in the markings as taught by Ross in order to identify the strut length adjustments for the strut. (¶78) Doing so would help to be able to identify the strut length adjustments (¶78) by providing reference to the rescuer.
Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs 
Regarding Claim 9 Jacob discloses the hydraulic rescue device according to claim 1, Jacob discloses the markings but is silent to the markings formed by annealing colors, which annealing colors are applied to metallic surface sections of the at least one piston rod by thermal impact and are in particular produced by laser beam processing. It is noted that the recitation "formed by annealing colors, which annealing colors are applied to metallic surface sections of the at least one piston rod by 
Regarding Claim 10 Jacobs discloses the hydraulic rescue device according to claim wherein the markings are applied to metallic surface sections of the at least one piston rod (See annotated Fig. 3),  however Jacob is silent to the markings being applied by means of electrochemical, in particular by means of galvanic processing methods. It is noted that the recitation "applied to metallic surface sections of the at least one piston rod (7, 7') by means of electrochemical, in particular by means of galvanic processing methods " is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself in this case the markings.  The patentability of a product does not depend on its method of production for the markings.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Jacobs is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Regarding to Claim 11 Jacobs discloses the hydraulic rescue device according to claim 1, but Jacobs is silent to the maximum available adjusting stroke being between 300mm and 1,000mm and the markings are arranged at a distance of 50mm or 100mm with respect to the longitudinal direction of the at least one piston rod. However, it is disclosed in the specification of applicant invention that this ranges and ratios are a result from the most used ranges of the rescue device in rescue scenarios (¶15). .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of James Isaac A. Wesson (US 1,079,457, hereinafter “Wesson”)
Jaobs discloses the hydraulic rescue device according to claim 1, however is silent to the comparably higher information density or denser distribution of the markings provided for in the last section of the total available adjusting stroke of the at least one piston rod regarding the remaining stroke compared to the initial section of the total available adjusting stroke, or wherein there is a comparably higher information resolution across the final distance travelled by the at least one piston rod. 
Regarding the higher information density markings Wesson discloses a telescoping measurement device with higher information density markings and with higher information resolution in one end of the measurement device (See Fig. 1 and 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to provide higher information density and higher information resolution the last section of the Rescue device from Wesson. Doing so would allow to have more than one measuring unit system in the same device (e.g. Metric and English units) as explained by Wesson (P1, line 55-69)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bearden (US 3891187) – relates to a rescue device with hydraulic cylinder a piston rod with a first and a second surface. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        




/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 19, 2021